         Case 2:19-cv-00159-SRW Document 9 Filed 04/03/19 Page 1 of 5



                    IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DARRYL L. BROWN,                                )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )   CASE NO. 2:19cv159-SRW
                                                )
FORD MOTOR COMPANY,                             )
                                                )
                                                )
      Defendant.                                )

                                        ORDER

      Upon consideration of plaintiff’s motion to remand (Doc. 6), it is

      ORDERED that defendant shall file a response on or before April 22, 2019.

      Additionally, the parties are hereby reminded that each has the right to consent or

request reassignment. See Doc. 4. The parties should now make their selection in writing

to consent or request reassignment. See Rembert v. Apfel, 213 F.3d 1331 (11th Cir. 2000);

Fed. R. Civ. P. 73(b)(2) (the parties are free to withhold consent without fear of adverse

substantive consequences). Accordingly, counsel are

      DIRECTED to complete the appropriate attached form so that the form is received

by the Clerk on or before April 15, 2019.

      Note:        CONSENT       FORMS        MAY       NOW        BE      SUBMITTED

ELECTRONICALLY. If a party elects to complete the consent form, counsel may log

into the Case Management/Electronic Case File (CM/ECF) system, select the

Magistrate Judge Consent Form event, and electronically prepare and submit the
        Case 2:19-cv-00159-SRW Document 9 Filed 04/03/19 Page 2 of 5



form. In the alternative, counsel may complete the attached consent form and mail it

to the Clerk of the Court. Do NOT electronically file the consent form into the record.

If you have any questions about electronic consent submission, please contact the

Clerk's Office.

      If a party elects to complete the form requesting reassignment to a district

judge, counsel must complete the attached form and mail it to the Clerk’s Office.

There is no option to log into CM/ECF and electronically submit the reassignment

form. Do NOT electronically file the reassignment form into the record.

      Done, on this the 3rd day of April, 2019.

                                                     /s/ Susan Russ Walker
                                                     Susan Russ Walker
                                                     United States Magistrate Judge




                                           2
         Case 2:19-cv-00159-SRW Document 9 Filed 04/03/19 Page 3 of 5



                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA

                          EXPLANATION OF ASSIGNMENT TO
                         UNITED STATES MAGISTRATE JUDGE

       This civil case has been randomly assigned to a United States Magistrate Judge of

this court. In accordance with 28 U.S.C. 636(c), the Magistrate Judges of this court are

designated to conduct any and all proceedings in a jury or non-jury civil case and order the

Entry of final judgment upon the consent of all parties to a case. Any appeal from a

judgment entered by a Magistrate Judge is taken directly to the United States Court of

Appeal for the Eleventh Circuit in the same manner as any appeal from any judgment

entered in this court.

       Any party to this lawsuit has the right to consent or decline consent to the

jurisdiction of a Magistrate Judge. To exercise your right to consent you should complete

the consent form and return it to the Clerk of the Court as indicated in the court’s order.

Litigants, without concern for any adverse consequences, freely may decline consent to the

jurisdiction of a Magistrate Judge. If you decline consent to the jurisdiction of a Magistrate

Judge, this case will be reassigned randomly to a District Judge.




                                              3
         Case 2:19-cv-00159-SRW Document 9 Filed 04/03/19 Page 4 of 5



                       IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

DARRYL L. BROWN,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   CASE NO. 2:19cv159-SRW
                                                  )
FORD MOTOR COMPANY,                               )
                                                  )
                                                  )
       Defendant.                                 )

CONSENT TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of Title 28, U.S.C. § 636(c), the undersigned party
or parties to the above-captioned civil matter hereby confirm in writing their consent to a
United States Magistrate Judge’s conducting any and all further proceedings in the case,
including trial, and ordering the entry of a final judgment.

_____________________                __________________________________________
    Date                             Signature

                                     __________________________________________
                                     Counsel For (print name of party or parties)

                                     __________________________________________
                                     Address, City, State, Zip Code

                                     __________________________________________
                                     Telephone Number


                                   Return form to:
 Debra Hackett, Clerk, United States District Court for the Middle District of Alabama,
                1 Church Street, B110; Montgomery, Alabama 36104

                                             OR

                      follow instructions in above order to complete online
                    IN THE DISTRICT COURT OF THE UNITED STATES


                                              4
         Case 2:19-cv-00159-SRW Document 9 Filed 04/03/19 Page 5 of 5



                   IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DARRYL L. BROWN,                                )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )   CASE NO. 2:19cv159-SRW
                                                )
FORD MOTOR COMPANY,                             )
                                                )
                                                )
      Defendant.                                )

                    REQUEST FOR REASSIGNMENT OF CASE
                    TO A UNITED STATES DISTRICT JUDGE

       The undersigned party has read the Notice of Assignment to United States
Magistrate Judge and hereby declines to consent to the Magistrate Judge’s exercise of civil
jurisdiction in this case. The undersigned party requests reassignment of this case to a
United States District Judge. The party understands that this request may not be revoked.


_____________________             __________________________________________
    Date                          Signature

                                  __________________________________________
                                  Counsel For (print name of party or parties)

                                  __________________________________________
                                  Address, City, State, Zip Code

                                  __________________________________________
                                  Telephone Number

                                   Return form to:
 Debra Hackett, Clerk, United States District Court for the Middle District of Alabama,
                1 Church Street, B110; Montgomery, Alabama 36104




                                            5
